Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose a method of performing a shoulder arthroplasty by accessing a posterior aspect of the humeral head, cutting the head from a posterior to anterior direction and cutting at least one channel into the resected humerus through a posterior aspect of the humeral cortex and attaching an implant comprising two components two the prepared humerus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW YANG/Primary Examiner, Art Unit 3775